DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 12 objected to because of the following informalities:  In the claim 3 lines 6 recited “an image set” is not clear whether “an image set” is a new limitation or refer to the same limitation recited in the claim 2 lines 3.  In the claim 12 lines 6 recited “an image set” is not clear whether “an image set” is a new limitation or refer to the same limitation recited in the claim 11 lines 3. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the own vehicle" in lines 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-18 depend on further limit of independent claim 10 therefore claims 11-18 are also rejected for the same reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oosugi US 20130147955 in view of Choi et al. US 20200064142.
Regarding claim 1, Oosugi teaches An information processing apparatus, comprising a controller configured to perform: acquiring traveling-related data related to traveling of two or more vehicles including a first vehicle and a second vehicle (Oosugi US 20130147955 abstract; paragraph [0009]; [0035]; [0041]-[0047]; [0053]-[0055]; [0067]; [0075]-[0080]; figures 1-8; The server 50 is in a state to constantly recognize a present position and a travel course of each host vehicle by receiving the vehicle information item from each of the in-vehicle system 100 (par. 41). According to the cited passages and figures, the server 50 obtain the vehicle information from plurality of in-vehicle system 100 from plurality vehicles. As show in the figure 2C the server 50 include control circuit 53, communication portion 51 and storage portion 52.); determining, based on the traveling-related data, that the first vehicle is in any one of a plurality of predefined situations; identifying, based on the traveling-related data, the second vehicle that is located in a vicinity of the first vehicle and is involved in the determined situation; determining, based on the determined situation (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).).
However, Oosugi does teach the server distribute the warn information to the warn vehicle that show in the figure 4 of Oosugi reference but Oosugi does not explicitly teach and a preference associated with the second vehicle, an image to be transmitted to the second vehicle; and transmitting the image to the second vehicle.
Choi et al. teach and a preference associated with the second vehicle, an image to be transmitted to the second vehicle; and transmitting the image to the second vehicle (Choi et al. US 20200064142 paragraph [0045]; [0056]; [0067]; [0070]-[0075]; [0083]; [0127]; [0166]; [0168]; [0170]-[0175]; [0208]; figures 1-6 and 16; In addition, the processor 42 of the V2X server 40 may transmit the virtual peripheral environment images to the vehicle 10 through the communication unit 43. In this case, the electronic device 100 communicating with the vehicle 10 may control the display 12 so as to display the virtual peripheral environment images received from the V2X server 40 (par. 74). Thus, multiple sub peripheral environment images may be selected for each section. In this case, the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to a user condition. For example, in view of certain theme information selected by the user (e.g. daytime), the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to the theme information. After selecting sub peripheral environment images, the V2X server 40 or the vehicle 10 may combine (or stitch) the selected sub peripheral environment image 822, 832, 834, 852, and 862 for the respective sections (these images are select preference), thereby generating a virtual peripheral environment image (par. 127).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Oosugi and Choi et al. by comprising the teaching of Choi et al. into the system of Oosugi.  The motivation to combine these arts is to include the image transfer from the server to the vehicle from Choi et al. reference into Oosugi reference so the user of the vehicle can be aware of the environment.
Regarding claim 4, the combination of Oosugi and Choi et al. disclose the information processing apparatus according to claim 1, further comprising a storage configured to store positional relationship data in which a change in positional relationship between a plurality of vehicles is defined for each of the plurality of situations, wherein the controller determines the situation corresponding to the first vehicle, based on the positional relationship data (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.).
Regarding claim 5, the combination of Oosugi and Choi et al. disclose the information processing apparatus according to claim 4, wherein the controller identifies the second vehicle, further based on the situation corresponding to the first vehicle and the positional relationship data (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.).
Regarding claim 6, the combination of Oosugi and Choi et al. disclose the information processing apparatus according to claim 1, wherein the controller determines the preference, based on a result of communication with the second vehicle (Choi et al. US 20200064142 paragraph [0045]; [0056]; [0067]; [0070]-[0075]; [0083]; [0127]; [0166]; [0168]; [0170]-[0175]; [0208]; figures 1-6 and 16; In addition, the processor 42 of the V2X server 40 may transmit the virtual peripheral environment images to the vehicle 10 through the communication unit 43. In this case, the electronic device 100 communicating with the vehicle 10 may control the display 12 so as to display the virtual peripheral environment images received from the V2X server 40 (par. 74). Thus, multiple sub peripheral environment images may be selected for each section. In this case, the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to a user condition. For example, in view of certain theme information selected by the user (e.g. daytime), the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to the theme information. After selecting sub peripheral environment images, the V2X server 40 or the vehicle 10 may combine (or stitch) the selected sub peripheral environment image 822, 832, 834, 852, and 862 for the respective sections, thereby generating a virtual peripheral environment image (par. 127).).
Regarding claim 7, the combination of Oosugi and Choi et al. disclose the information processing apparatus according to claim 6, wherein the controller determines the preference, based on information transmitted from a terminal that is present in the second vehicle (Choi et al. US 20200064142 paragraph [0045]; [0070]-[0075]; [0083]; [0166]; [0168]; [0170]-[0175]; [0208]; figures 1-6 and 16; In addition, the processor 42 of the V2X server 40 may transmit the virtual peripheral environment images to the vehicle 10 through the communication unit 43. In this case, the electronic device 100 communicating with the vehicle 10 may control the display 12 so as to display the virtual peripheral environment images received from the V2X server 40 (par. 74). Thus, multiple sub peripheral environment images may be selected for each section. In this case, the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to a user condition. For example, in view of certain theme information selected by the user (e.g. daytime), the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to the theme information. After selecting sub peripheral environment images, the V2X server 40 or the vehicle 10 may combine (or stitch) the selected sub peripheral environment image 822, 832, 834, 852 , and 862(these images are select preference) for the respective sections, thereby generating a virtual peripheral environment image (par. 127).  According to the cited passages and figures above the electronic device 100 present the select environment image and present to the display in the vehicle 10.).  
Regarding claim 8, the combination of Oosugi and Choi et al. disclose the information processing apparatus according to claim 1, wherein the traveling-related data includes data for declaring, from the first vehicle side, that any one of the plurality of situations has occurred (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.).
Regarding claim 9, the combination of Oosugi and Choi et al. disclose the information processing apparatus according to claim 1, wherein the controller transmits the determined image to the second vehicle by being triggered by an instruction from the first vehicle (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.).
Regarding claim 10, Oosugi teaches A vehicle system, comprising: an on-board apparatus mounted on each of a first vehicle and a second vehicle; and a server apparatus, wherein each of the on-board apparatuses is configured to transmit traveling-related data related to traveling of the own vehicle to the server apparatus (Oosugi US 20130147955 abstract; paragraph [0009]; [0035]; [0041]-[0047]; [0053]-[0055]; [0067]; [0075]-[0080]; figures 1-8; The server 50 is in a state to constantly recognize a present position and a travel course of each host vehicle by receiving the vehicle information item from each of the in-vehicle system 100 (par. 41). According to the cited passages and figures, the server 50 obtain the vehicle information from plurality of in-vehicle system 100 from plurality vehicles. As show in the figure 2C the server 50 include control circuit 53, communication portion 51 and storage portion 52.), and the server apparatus is configured to determine, based on the traveling-related data, that the first vehicle is in any one of a plurality of predefined situations, identify, based on the traveling-related data, the (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.)
However, Oosugi does teach the server distribute the warn information to the warn vehicle that show in the figure 4 of Oosugi reference but Oosugi does not explicitly teach and a preference associated with the second vehicle, an image to be transmitted to the second vehicle, and transmit the image to the on-board apparatus mounted on the second vehicle.
Choi et al. teach and a preference associated with the second vehicle, an image to be transmitted to the second vehicle, and transmit the image to the on-board apparatus mounted on the second vehicle (Choi et al. US 20200064142 paragraph [0045]; [0056]; [0067]; [0070]-[0075]; [0083]; [0127]; [0166]; [0168]; [0170]-[0175]; [0208]; figures 1-6 and 16; In addition, the processor 42 of the V2X server 40 may transmit the virtual peripheral environment images to the vehicle 10 through the communication unit 43. In this case, the electronic device 100 communicating with the vehicle 10 may control the display 12 so as to display the virtual peripheral environment images received from the V2X server 40 (par. 74). Thus, multiple sub peripheral environment images may be selected for each section. In this case, the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to a user condition. For example, in view of certain theme information selected by the user (e.g. daytime), the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to the theme information. After selecting sub peripheral environment images, the V2X server 40 or the vehicle 10 may combine (or stitch) the selected sub peripheral environment image 822, 832, 834, 852, and 862 for the respective sections (these images are select preference), thereby generating a virtual peripheral environment image (par. 127).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Oosugi and Choi et al. by comprising the teaching of Choi et al. into the system of Oosugi.  The motivation to combine these arts is to include the image transfer from the server to the vehicle from Choi et al. reference into Oosugi reference so the user of the vehicle can be aware of the environment.
Regarding claim 13, the combination of Oosugi and Choi et al. disclose the vehicle system according to claim 10, wherein the server apparatus stores positional relationship data in which a change in positional relationship between a plurality of vehicles is defined for each of the plurality of situations, and determines the situation corresponding to the first vehicle, based on the positional relationship data (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.).
Regarding claim 14, the combination of Oosugi and Choi et al. disclose the vehicle system according to claim 13, wherein the server apparatus identifies the second vehicle, further based on the situation corresponding to the first vehicle and the positional relationship data (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.).
Regarding claim 15, the combination of Oosugi and Choi et al. disclose the vehicle system according to claim 10, wherein the server apparatus determines the preference, based on a result of communication with the on-board apparatus mounted on the second vehicle (Choi et al. US 20200064142 paragraph [0045]; [0056]; [0067]; [0070]-[0075]; [0083]; [0127]; [0166]; [0168]; [0170]-[0175]; [0208]; figures 1-6 and 16; In addition, the processor 42 of the V2X server 40 may transmit the virtual peripheral environment images to the vehicle 10 through the communication unit 43. In this case, the electronic device 100 communicating with the vehicle 10 may control the display 12 so as to display the virtual peripheral environment images received from the V2X server 40 (par. 74). Thus, multiple sub peripheral environment images may be selected for each section. In this case, the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to a user condition. For example, in view of certain theme information selected by the user (e.g. daytime), the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to the theme information. After selecting sub peripheral environment images, the V2X server 40 or the vehicle 10 may combine (or stitch) the selected sub peripheral environment image 822, 832, 834, 852, and 862 for the respective sections, thereby generating a virtual peripheral environment image (par. 127).).
Regarding claim 16, the combination of Oosugi and Choi et al. disclose the vehicle system according to claim 15, wherein the server apparatus determines the preference, based on information transmitted from a terminal that is present in the second vehicle (Choi et al. US 20200064142 paragraph [0045]; [0070]-[0075]; [0083]; [0166]; [0168]; [0170]-[0175]; [0208]; figures 1-6 and 16; In addition, the processor 42 of the V2X server 40 may transmit the virtual peripheral environment images to the vehicle 10 through the communication unit 43. In this case, the electronic device 100 communicating with the vehicle 10 may control the display 12 so as to display the virtual peripheral environment images received from the V2X server 40 (par. 74). Thus, multiple sub peripheral environment images may be selected for each section. In this case, the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to a user condition. For example, in view of certain theme information selected by the user (e.g. daytime), the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to the theme information. After selecting sub peripheral environment images, the V2X server 40 or the vehicle 10 may combine (or stitch) the selected sub peripheral environment image 822, 832, 834, 852 , and 862(these images are select preference) for the respective sections, thereby generating a virtual peripheral environment image (par. 127).  According to the cited passages and figures above the electronic device 100 present the select environment image (preference image) and present to the display in the vehicle 10.).
Regarding claim 17, the combination of Oosugi and Choi et al. disclose the vehicle system according to claim 10, wherein the on-board apparatus mounted on the first vehicle is configured to be able to declare, to the server apparatus, that any one of the plurality of situations has occurred (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.).
Regarding claim 18, the combination of Oosugi and Choi et al. disclose the vehicle system according to claim 10, wherein the server apparatus transmits the determined image to the on-board apparatus mounted on the second vehicle by being triggered by an instruction from the on-board apparatus mounted on the first vehicle (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.).
Regarding claim 19, Oosugi teaches An information processing method, comprising: acquiring traveling-related data related to traveling of two or more vehicles including a first vehicle and a second vehicle (Oosugi US 20130147955 abstract; paragraph [0009]; [0035]; [0041]-[0047]; [0053]-[0055]; [0067]; [0075]-[0080]; figures 1-8; The server 50 is in a state to constantly recognize a present position and a travel course of each host vehicle by receiving the vehicle information item from each of the in-vehicle system 100 (par. 41). According to the cited passages and figures, the server 50 obtain the vehicle information from plurality of in-vehicle system 100 from plurality vehicles. As show in the figure 2C the server 50 include control circuit 53, communication portion 51 and storage portion 52.); determining, based on the traveling-related data, that the first vehicle is in any one of a plurality of predefined situations; identifying, based on the traveling-related data, the second vehicle that is located in a vicinity of the first vehicle and is involved in the determined situation; determining, based on the determined situation (Oosugi US 20130147955 abstract; paragraph [0009]; [0041]-[0048]; [0053]-[0055]; [0074]-[0080]; [0088]; figures 1-8; In detail, the in-vehicle system 100 of each detecting vehicle 200a, 200b detects a foreign object on the road using the camera 21 of the drive assist apparatus 20 (S305: Yes), and determines whether the foreign object is a dangerous object. It is noted that the foreign object may be an obstacle such as a falling object a garbage from a vehicle, a stopping vehicle on an expressway, an accident vehicle, a vehicle which runs backward on a road, or a pedestrian, for instance (par. 44). In the example of the diagram of FIG. 3, the vehicles 200c, 200d are specified as warned vehicles from the travel courses of the vehicles 200c to 200f. Whether the vehicle 200c arrives at the dangerous spot is determined based on the travel estimated route used as a travel course (par. 47). The server 50 determines a danger degree at the time when the warned vehicle passes through a dangerous spot based on the analysis results and vehicle widths (S345, S350). Warning information items corresponding to the warned vehicles 200c, 200d are prepared according to the danger degree, and distributed to the corresponding in-vehicle systems 100 (S355) (par. 48).  According to the cited passages and figures, the system clearly shows the vehicle 200a and 200b report the traffic dangerous situation 210 to the server 50 and the server 50 relay the dangerous situation 210 to the vehicle 200d and 200c corresponding to the trajectory and relative position of vehicle 200d and 200c toward the dangerous situation 210.).
However, Oosugi does teach the server distribute the warn information to the warn vehicle that show in the figure 4 of Oosugi reference but Oosugi 
Choi et al. teach and a preference associated with the second vehicle, an image to be transmitted to the second vehicle; and transmitting the image to the second vehicle (Choi et al. US 20200064142 paragraph [0045]; [0056]; [0067]; [0070]-[0075]; [0083]; [0127]; [0166]; [0168]; [0170]-[0175]; [0208]; figures 1-6 and 16; In addition, the processor 42 of the V2X server 40 may transmit the virtual peripheral environment images to the vehicle 10 through the communication unit 43. In this case, the electronic device 100 communicating with the vehicle 10 may control the display 12 so as to display the virtual peripheral environment images received from the V2X server 40 (par. 74). Thus, multiple sub peripheral environment images may be selected for each section. In this case, the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to a user condition. For example, in view of certain theme information selected by the user (e.g. daytime), the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to the theme information. After selecting sub peripheral environment images, the V2X server 40 or the vehicle 10 may combine (or stitch) the selected sub peripheral environment image 822, 832, 834, 852, and 862 for the respective sections (these images are select preference), thereby generating a virtual peripheral environment image (par. 127).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Oosugi and Choi et al. by comprising the teaching of Choi et al. into the method of Oosugi.  The motivation to combine these arts is to include the image transfer from the server to the vehicle from Choi et al. Oosugi reference so the user of the vehicle can be aware of the environment.
Regarding claim 20, the combination of Oosugi and Choi et al. disclose A non-transitory computer readable storing medium recording a computer program for causing a computer to perform the information processing method according to claim 19 (Choi et al. US 20200064142 paragraph [0045]; [0056]; [0067]; [0070]-[0075]; [0083]; [0127]; [0166]; [0168]; [0170]-[0175]; [0208]; [0221]-[0222]; [0230]; figures 1-6 and 16; Certain of the above-described embodiments of the present disclosure can be implemented in hardware, firmware or via the execution of software or computer code that can be stored in a recording medium such as a CD ROM, a Digital Versatile Disc (DVD), a magnetic tape, a RAM, a floppy disk, a hard disk, or a magneto-optical disk or computer code downloaded over a network originally stored on a remote recording medium or a non-transitory machine readable medium and to be stored on a local recording medium, so that the methods described herein can be rendered via such software that is stored on the recording medium using a general purpose computer, or a special processor or in programmable or dedicated hardware, such as an ASIC or FPGA. As would be understood in the art, the computer, the processor, microprocessor controller or the programmable hardware include memory components, e.g., RAM, ROM, Flash, etc. that may store or receive software or computer code that when accessed and executed by the computer, processor or hardware implement the processing methods described herein (par. 230).)
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oosugi US 20130147955 in view of Choi et al. US 20200064142 and further in view of Huang et al. US 20120158275.
Regarding claim 2, the combination of Oosugi and Choi et al. teach all the limitation in the claim 1.
However, the combination of Oosugi and Choi et al. do teach the process of extract warned vehicle at step 340 in figure 4 of Oosugi reference but the combination of Oosugi and Choi et al. do not explicitly teach the information processing apparatus according to claim 1, further comprising a storage configured to store an image set in which an image is defined for each of the plurality of situations, wherein the controller extracts the image corresponding to the determined situation from the image set.
Huang et al. teach the information processing apparatus according to claim 1, further comprising a storage configured to store an image set in which an image is defined for each of the plurality of situations, wherein the controller extracts the image corresponding to the determined situation from the image set (Huang et al. US 20120158275 abstract; paragraph [0007]-[0008]; [0023]-[0029]; figures 1-3, 5, 8 and 9; Referring FIG. 2, a block diagram of a real-time traffic situation awareness system 200 according to the disclosure is shown. In one embodiment, the traffic situation awareness system 200 comprises an image processing unit 202, a feature extraction unit 204, a feature selection unit 206, a feature classification unit 208, a feature matrix database 212, a data grouping unit 210, a situation awareness unit 214, and traffic information database 216 (par. 24).  The feature extraction unit 204 then combines the processed image generated by the image processing unit 202 with the GPS data and the gyroscope sensor data of the driving data to generate a data point available for the system 200, wherein the data point comprises information about location, speed, acceleration, angular acceleration, and direction of the car and a corresponding timestamp (par. 26).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Oosugi and Choi et al. with Huang et al.  by comprising the teaching of Huang et al. into the system of Oosugi and Choi et al..  The motivation to combine these arts is to include an extraction unit from Huang et al. reference into Oosugi and Choi et al.  reference so the system can select the optimal data from the image processing unit and provide to the traffic information database for user to aware of the situation.
Regarding claim 3, the combination of Oosugi, Choi et al. and Huang et al. disclose the information processing apparatus according to claim 2, wherein the storage stores a plurality of the image sets that have different themes, respectively, and the controller extracts the image corresponding to the determined situation from an image set that has a theme corresponding to the preference (Choi et al. US 20200064142 paragraph [0045]; [0056]; [0067]; [0070]-[0075]; [0083]; [0127]; [0166]; [0168]; [0170]-[0175]; [0208]; [0222]; figures 1-6 and 16; The V2X server 40 may store the collected information (for example, peripheral environment images, traveling route information, and traveling state information) in a database (as show in the figure 2 DB 41) (par. 56). Thus, multiple sub peripheral environment images may be selected for each section. In this case, the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to a user condition. For example, in view of certain theme information selected by the user (e.g. daytime), the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to the theme information. After selecting sub peripheral environment images, the V2X server 40 or the vehicle 10 may combine (or stitch) the selected sub peripheral environment image 822, 832, 834, 852, and 862 for the respective sections (these images are select preference), thereby generating a virtual peripheral environment image (par. 127).).
Regarding claim 11, the combination of Oosugi, Choi et al. and Huang et al. disclose the vehicle system according to claim 10, wherein the server apparatus stores an image set in which an image is defined for each of the plurality of situations, and extracts the image corresponding to the determined situation from the image set (Huang et al. US 20120158275 abstract; paragraph [0007]-[0008]; [0023]-[0029]; figures 1-3, 5, 8 and 9; Referring FIG. 2, a block diagram of a real-time traffic situation awareness system 200 according to the disclosure is shown. In one embodiment, the traffic situation awareness system 200 comprises an image processing unit 202, a feature extraction unit 204, a feature selection unit 206, a feature classification unit 208, a feature matrix database 212, a data grouping unit 210, a situation awareness unit 214, and traffic information database 216 (par. 24).  The feature extraction unit 204 then combines the processed image generated by the image processing unit 202 with the GPS data and the gyroscope sensor data of the driving data to generate a data point available for the system 200, wherein the data point comprises information about location, speed, acceleration, angular acceleration, and direction of the car and a corresponding timestamp (par. 26).)
Regarding claim 12, the combination of Oosugi, Choi et al. and Huang et al. disclose the vehicle system according to claim 11, wherein the server apparatus stores a plurality of the image sets that have different themes, respectively, and extracts the image corresponding to the determined situation from an image set that has a theme corresponding to the preference (Choi et al. US 20200064142 paragraph [0045]; [0056]; [0067]; [0070]-[0075]; [0083]; [0127]; [0166]; [0168]; [0170]-[0175]; [0208]; [0222]; figures 1-6 and 16; The V2X server 40 may store the collected information (for example, peripheral environment images, traveling route information, and traveling state information) in a database (as show in the figure 2 DB 41) (par. 56). Thus, multiple sub peripheral environment images may be selected for each section. In this case, the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to a user condition. For example, in view of certain theme information selected by the user (e.g. daytime), the V2X server 40 or the vehicle 10 may select a sub peripheral environment image conforming to the theme information. After selecting sub peripheral environment images, the V2X server 40 or the vehicle 10 may combine (or stitch) the selected sub peripheral environment image 822, 832, 834, 852, and 862 for the respective sections (these images are select preference), thereby generating a virtual peripheral environment image (par. 127).).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683